DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1-2, 6, 9-10, 13, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Underhill (US 3,871,104).
Regarding to claim 1, Underhill discloses lineup glasses (Fig. 1-3; ABSTRACT) having a left lens (Left 13, Fig. 1) connected to a right lens (Right 13, Fig. 1 ), wherein the left lens (Left 13, Fig. 1; col 1, lines 61-67) or the right lens (Right 13, Fig. 1) has a horizontal line (14, Fig. 1) that parallels the ground when a user wears the lineup glasses (Fig. 1 - the lineup glasses) and looks forward, and wherein the left lens (Left 13, Fig. 1) and the right lens (Right 13, Fig. 1) are attached to a wearing means (12, Fig. 1; C, 112, Fig. 3; col 1, lines 61-67; col 2, lines 36-43).

Regarding to claim  2, Underhill discloses the lineup glasses of Claim 1 wherein the left lens (Left 13, Fig. 1) or the right lens (Right 13, Fig. 1) having the horizontal line (14, Fig. 1) also has a vertical line (15, Fig. 1") that is perpendicular to the horizontal line (14, Fig. 1; column 2, lines 20-25).
Regarding to claim 6, Underhill discloses the lineup glasses of Claim 2 wherein the horizontal line (14, Fig. 1) and the vertical line (15, Fig. 1) meet perpendicularly at an intersecting point (Fig. 1 -- the intersection of 14 and 15; col 2, lines 20-25), wherein the horizontal line (14, Fig. 1) extends left and right of the vertical line (15, Fig. 1) and the vertical line (15, Fig. 1) extends above and below the horizontal line (14, Fig. 1).

Regarding to claim 9, Underhill discloses lineup glasses (Fig. 3; ABSTRACT) having a left lens (Left 113, Fig. 3) connected to a right lens (Right 113, Fig. 3), wherein each of the left lens (Left 113, Fig. 3; column 1, lines 61-67; column 2, lines 39-43) and the right lens (Right 113, Fig. 3) has a horizontal line (114, Fig. 3) that parallels the ground when a user wears the lineup glasses (Fig. 3 -- the lineup glasses) and looks forward, and wherein the left lens (Left 113, Fig. 3) and the right lens (Right 113, Fig. 3) are attached to a wearing means (C, 112, Fig. 3; column 2, lines 36-43).

Regarding to claim 10, Underhill discloses the lineup glasses of Claim 9 wherein each of the left lens (Left 113, Fig. 3) and the right lens (Right 113, Fig. 3) has a vertical line (115, Fig. 3) that is perpendicular to the horizontal line (114, Fig. 3; column 2, lines 20-25).

Regarding to claim 13, Underhill discloses the lineup glasses of Claim 10 wherein the horizontal line (114, Fig. 3; column 2, lines 20-25) and the vertical line (115, Fig. 3) on the left lens (Left 113, Fig. 3) meet perpendicularly at a left intersecting point (Fig. 3 -- the intersection of 114 and 115 on the left lens), wherein the horizontal line and the vertical line on the right lens (Right 113, Fig. 3) meet perpendicularly at a right intersecting point (Fig. 3 -- the intersection of 114 and 115 on the right lens), wherein the horizontal line (114, Fig. 3) of the left lens (Left 113, Fig. 3) extends left and right of the vertical line (115, Fig. 3) of the left lens (Left 113, Fig. 3 -- the lines 114 and 115 on left lens 113) and the vertical line (115, Fig. 3) of the right lens (Right 113, Fig. 3) extends above and below the horizontal line (114, Fig. 3) of the right lens (Right 113, Fig. 3 - the lines 114 and 115 on right lens 113).

Regarding to claim 16, Underhill discloses the lineup glasses of Claim 9 wherein the wearing means is a frame (C, 112, Fig. 3; column 1, lines 61-67; column 2, lines 36-43) that accepts both the left lens (Left 113, Fig. 3) and the right lens (Right 113, Fig. 3).

Regarding to claim 17, Underhill discloses the lineup glasses of Claim 16 wherein the left lens (Left 113, Fig. 3) and the right lens (Right 113, Fig. 3) are tinted (116, Fig. 3; column 2, lines 3-16).

Regarding to claim 18, Underhill discloses the lineup glasses of Claim 17 wherein left lens (Left 113, Fig. 3) and the right lens (Right 113, Fig. 3) have different tint above and below (116, Fig. 3; column 2, lines 3-16) their respective horizontal lines (114, Fig. 3).
Regarding to claim  19, Underhill discloses the lineup glasses of Claim 18 wherein the wearing means (C, 112, Fig. 3; column 1, lines 61-67; column 2, lines 36-43) comprises of a clip (C, Fig. 3; col 2, lines 36-43) connecting the left lens (Left 113, Fig. 3) and the right lens (Right 113, Fig. 3), wherein the clip (C, Fig. 3; column 2, lines 36-43) is removably and rotatably attached to a frame (column 2, lines 36-39, "FIG. 3 shows an alternative embodiment in which the front frame 112 carries clips C for releasable attachment to the front frame of a set of eyeglasses that the user wears to correct his vision").

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 3-5, 7-8, 11-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Underhill (US 3,871,104), as applied to claim 1 above, in view of KR20120091511A to NAT UNIV GYEONGSANG IACF (of record, hereinafter "NAT").
Regarding to claim 3, Underhill discloses the lineup glasses of Claim 1, but does not specifically disclose wherein the horizontal line has a plurality of horizontal spacing points. However, NAT teaches lineup glasses (20, Fig. 1-3; para[0001], para[0017]) having a left lens portion (Fig. 3 -- the left portion of 20) and a right lens portion (Fig. 3 - the right portion of 20), wherein each of the left lens portion (Fig. 3 – the left portion of 20) and the right lens portion (Fig. 3 - the right portion of 20) has a horizontal line (23, Fig. 3) that parallels the ground when a user wears the lineup glasses (20, Fig. 3) and looks forward, wherein the left lens portion (Fig. 3 - the left portion of 20) and the right lens portion (Fig. 3 - the right portion of 20) are attached to a wearing means (10, Fig. 1-2), wherein the horizontal line (23, Fig. 3) has a plurality of horizontal spacing points (para[0017], "The horizontal line 23 and the vertical line 24 may form a solid line extending as one, but is preferably a broken line formed at regular intervals as shown in FIG. 3"), and a vertical line (24, Fig. 3) has a plurality of vertical spacing points (para[0017], 'The horizontal line 23 and the vertical line 24 may form a solid line extending as one, but is preferably a broken line formed at regular intervals as shown in FIG. 3").  Therefore, it would have been obvious to one of ordinary skill in the art, before effective filing date of the claimed invention, to have modified the lines of Underhill with the lines of NAT to provide spacings that provide a more effective alignment line on the lineup glasses.

Regarding to claim  4, Underhill discloses the lineup glasses of Claim 2, but does not specifically teach wherein the horizontal line has a plurality of horizontal spacing points. However, NAT teaches lineup glasses (20, Fig. 1-3; para[0001], para(0017]) having a left lens portion (Fig. 3 -- the left portion of 20) and a right lens portion (Fig. 3 -- the right portion of 20), wherein each of the left lens portion (Fig. 3 – the left portion of 20) and the right lens portion (Fig. 3 -- the right portion of 20) has a horizontal line (23, Fig. 3) that parallels the ground when a user wears the lineup glasses (20, Fig. 3) and looks forward, wherein the left lens portion (Fig. 3 - the left portion of 20) and the right lens portion (Fig. 3 - the right portion of 20) are attached to a wearing means (10, Fig. 1-2), wherein the horizontal line (23, Fig. 3) has a plurality of horizontal spacing points (para[0017], "The horizontal line 23 and the vertical line 24 may form a solid line extending as one, but is preferably a broken line formed at regular intervals as shown in FIG. 3"), and a vertical line (24, Fig. 3) has a plurality of vertical spacing points (para[0017], 'The horizontal line 23 and the vertical line 24 may form a solid line extending as one, but is preferably a broken line formed at regular intervals as shown in FIG. 3"). Therefore, it would have been obvious to one of ordinary skill in the art, before effective filing date of the claimed invention, to have modified the lines of Underhill with the lines of NAT to provide spacings that provide a more effective alignment line on the lineup glasses.

Regarding to claim  5, Underhill and NAT disclose the modified lineup glasses of Claim 4, NAT teaches wherein the vertical line (24, Fig.3) has a plurality of vertical spacing points (para[0017], "The horizontal line 23 and the vertical line 24 may form a solid line extending as one, but is preferably a broken line formed at regular intervals as shown in FIG. 3").

Regarding to claim  7, Underhill discloses the lineup glasses of Claim 6, but does not specifically teach wherein the horizontal line has a plurality of horizontal spacing points. However, NAT teaches lineup glasses (20, Fig. 1-3; para[0001], para[0017]) having a left lens portion (Fig. 3 - the left portion of 20) and a right lens portion (Fig. 3 - the right portion of 20), wherein each of the left lens portion (Fig. 3 – the left portion of 20) and the right lens portion (Fig. 3 -- the right portion of 20) has a horizontal line (23, Fig. 3) that parallels the ground when a user wears the lineup glasses (20, Fig. 3) and looks forward, wherein the left lens portion (Fig. 3 -- the left portion of 20) and the right lens portion (Fig. 3 -- the right portion of 20) are attached to a wearing means (10, Fig. 1-2), wherein the horizontal line (23, Fig. 3) has a plurality of horizontal spacing points (para[0017], "The horizontal line 23 and the vertical line 24 may form a solid line extending as one, but is preferably a broken line formed at regular intervals as shown in FIG. 3"), and a vertical line (24, Fig. 3) has a plurality of vertical spacing points (para[0017], "The horizontal line 23 and the vertical line 24 may form a solid line extending as one, but is preferably a broken line formed at regular intervals as shown in FIG. 3").  Therefore, it would have been obvious to one of ordinary skill in the art, before effective filing date of the claimed invention, to have modified the lines of Underhill with the lines of NAT to provide spacings that provide a more effective alignment line on the lineup glasses.

Regarding to claim  8, Underhill and NAT disclose the modified lineup glasses of Claim 7, NAT teaches wherein the vertical line (24, Fig. 3) has a plurality of vertical spacing points (para(0017], "The horizontal line 23 and the vertical line 24 may form a solid line extending as one, but is preferably a broken line formed at regular intervals as shown in FIG. 3").

Regarding to claim  11, Underhill discloses the lineup glasses of Claim 9, but does not specifically teach wherein each of the horizontal lines has a plurality of horizontal spacing points. However, NAT teaches lineup glasses (20, Fig. 1-3; para[0001], para[0017]) having a left lens portion (Fig. 3 - the left portion of 20) and a right lens portion (Fig. 3 -- the right portion of 20), wherein each of the left lens portion (Fig. 3 - the left portion of 20) and the right lens portion (Fig. 3 - the right portion of 20) has a horizontal line (23, Fig. 3) that parallels the ground when a user wears the lineup glasses (20, Fig. 3) and looks forward, wherein the left lens portion (Fig. 3 -- the left portion of 20) and the right lens portion (Fig. 3 -- the right portion of 20) are attached to a wearing means (10, Fig. 1-2), wherein the horizontal line (23, Fig. 3) has a plurality of horizontal spacing points (para[0017], "The horizontal line 23 and the vertical line 24 may form a solid line extending as one, but is preferably a broken line formed at regular intervals as shown in FIG. 3"), and a vertical line (24, Fig. 3) has a plurality of vertical spacing points (para[0017], "The horizontal line 23 and the vertical line 24 may form a solid line extending as one, but is preferably a broken line formed at regular intervals as shown in FIG. 3"). Therefore, it would have been obvious to one of ordinary skill in the art, before effective filing date of the claimed invention, to have modified the lines of Underhill with the lines of NAT to provide spacings that provide a more effective alignment line on the lineup glasses.

Regarding to claim  12, Underhill discloses the lineup glasses of claim 10, but does not specifically teach wherein each of the horizontal lines has a plurality of horizontal spacing points and each of the vertical lines has a plurality of vertical spacing points. However, NAT teaches lineup glasses (20, Fig. 1-3; para[0001], para[0017]) having a left lens portion (Fig. 3--the left portion of 20) and a right lens portion (Fig. 3 - the right portion of 20), wherein each of the left lens portion (Fig. 3 - the left portion of 20) and the right lens portion (Fig. 3 -- the right portion of 20) has a horizontal line (23, Fig. 3) that parallels the ground when a user wears the lineup glasses (20, Fig. 3) and looks forward, wherein the left lens portion (Fig. 3 - the left portion of 20) and the right lens portion (Fig. 3 - the right portion of 20) are attached to a wearing means (10, Fig. 1-2), wherein the horizontal line (23, Fig. 3) has a plurality of horizontal spacing points (para[0017], "The horizontal line 23 and the vertical line 24 may form a solid line extending as one, but is preferably a broken line formed at regular intervals as shown in FIG. 3"), and a vertical line (24, Fig. 3) has a plurality of vertical spacing points (para[0017], "The horizontal line 23 and the vertical line 24 may form a solid line extending as one, but is preferably a broken line formed at regular intervals as shown in FIG. 3"). Therefore, it would have been obvious to one of ordinary skill in the art, before effective filing date of the claimed invention, to have modified the lines of Underhill with the lines of NAT to provide spacings that provide a more effective alignment line on the lineup glasses.

Regarding to claim  14, Underhill discloses the lineup glasses of Claim 13, but does not specifically teach wherein each of the horizontal lines has a plurality of horizontal spacing points. However, NAT teaches lineup glasses (20, Fig. 1-3; para[0001], para[0017]) having a left
lens portion (Fig. 3 -- the left portion of 20) and a right lens portion (Fig. 3 -- the right portion of 20), wherein each of the left lens portion (Fig. 3 - the left portion of 20) and the right lens portion (Fig. 3 - the right portion of 20) has a horizontal line (23, Fig. 3) that parallels the ground when a user wears the lineup glasses (20, Fig. 3) and looks forward, wherein the left lens portion (Fig. 3 - the left portion of 20) and the right lens portion (Fig. 3 -- the right portion of 20) are attached to a wearing means (10, Fig. 1-2), wherein the horizontal line (23, Fig. 3) has a plurality of horizontal spacing points (para[0017]. "The horizontal line 23 and the vertical line 24 may form a solid line extending as one, but is preferably a broken line formed at regular intervals as shown in FIG. 3"), and a vertical line (24, Fig. 3) has a plurality of vertical spacing points (para[0017]. "The horizontal line 23 and the vertical line 24 may form a solid line extending as one, but is
preferably a broken line formed at regular intervals as shown in FIG. 3"). Therefore, it would have been obvious to one of ordinary skill in the art, before effective filing date of the claimed invention, to have modified the lines of Underhill with the lines of NAT to provide spacings that provide a more effective alignment line on the lineup glasses.

Regarding to claim  15, Underhill and NAT disclose the modified lineup glasses of Claim 14, NAT teaches wherein each of the vertical lines (24, Fig. 3) has a plurality of vertical spacing points (para[0017], "The horizontal line 23 and the vertical line 24 may form a solid line
extending as one, but is preferably a broken line formed at regular intervals as shown in FIG. 3").

2.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Underhill (US 3,871,104), as applied to claim 1 above, in view of Ryushima (US 2005/0046788 A1).

Regarding to claim  20, Underhill discloses the lineup glasses of Claim 17, wherein the wearing means (C, 112, Fig. 3; column 1, lines 61-67; col2, lines 36-43) is a frame (112, Fig. 3) that accepts both the left lens (Left 113, Fig. 3) and the right lens (Right 113, Fig. 3), but does not specifically teach wherein the frame has a right nose pad and a left nose pad, and wherein either or both of the right nose pad and the left nose pad is rotatably attached to the frame. However, Ryushima teaches glasses (Fig. 1 - the glasses; ABSTRACT) wherein a wearing means (Fig. 1 -- the frame of the glasses) is a frame (Fig. 1 - the frame of the glasses) that accepts both a left lens (Fig. 1 - the left lens of the glasses) and a right lens (Fig. 1 -- the right lens of the glasses), wherein the frame (Fig. 1 - the frame of the glasses) has a right nose pad (Right 6, Fig. 1) and a left nose pad (Right 6, Fig. 1 ), and wherein either or both of the right nose pad (Right 6, Fig. 1) and the left nose pad (Left 6, Fig. 1) is rotatably attached to the frame (Fig. 1 - the frame of the glasses; para[0009], para[0022]).  Therefore, it would have been obvious to one of ordinary skill in the art, before effective filing date of the claimed invention, to have added the nose pads of Ryushima to the frame of Underhill to better support the lineup glasses in the correct position on the user's nose while providing comfortability to the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN TRA whose telephone number is (571)272-2343. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUYEN TRA/            Primary Examiner, Art Unit 2872